Accordingly, we temporarily suspend Lobello from the practice
of law and refer this matter to the Southern Nevada Disciplinary Board
for the initiation of formal disciplinary proceedings in which the sole issue
to be determined is the extent of discipline to be imposed.   See SCR 111(7),
(8).
            It is so ORDERED.




                                                                    J.
                                    Saitta




cc:    Phillip J. Pattee, Assistant Bar Counsel
       Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
       Kimberly K. Farmer, Executive Director, State Bar of Nevada
       John Lusk, Esq.
       Perry Thompson, Admissions Office, United States Supreme Court




                                      2